DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendments, filed November 20, 2020, have been fully considered and they are not persuasive.  The following rejections are reiterated and newly applied as necessitated by amendment.  They constitute the complete set of rejections presently being applied to the instant application. 

Status of the Claims
Claims 1-13 are under examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-13 are directed to method and device for searching for a biomarker to determine if a treatment has an effect on a disease. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of gathering omics information, detecting molecular information, selecting a biomarker from the molecular information, reading clinical information, carrying out regression analysis, generating a network structure based on a partial correlation, determining if there is a causal relationship between molecular information and the effect of treatment in the network structure, and a determining a biomarker base on a threshold value.  The steps In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing. The instant claims do include limitations regarding the storage of data and detecting molecular information.  However, these steps are extra solution activity that are not related to a particular machine or a particular transformation.  Thus, these limitations do not impart a practical application to the claimed subject matter. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of storing data, detecting molecular information, and a computer readable medium. The steps of storing or retrieving information from a database or detecting molecular information are well-understood, routine, and conventional data gathering steps.  Using a computer readable medium to implement a judicial exception is also well-understood, routine, and conventional.  Reciting such well-understood, routine, and conventional data elements do not transform a judicial exception into patent eligible subject matter. Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying data gathering for the judicial exception. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Response to Arguments
4.	Applicants have responded to this rejection by stating that the claimed invention is capable of avoiding the influence of noise so that it can help obtain an appropriate biomarker, similarly to the Diamond v. Diehr was used to improve the process of controlling the operation of a mold.  However, Diamond v. Diehr is distinguishable for the instant claims in that the equation in Diamond v. Diehr had a direct effect on the operation of the mold.  In contrast, the claimed invention results the identification of a biomarker but no direct effect on a real world process.  Furthermore, while the results from the claimed invention may able to identify a biomarker for a particular disease with greater accuracy, the claimed invention does not utilize those results in any process.  For example, new claims 12 and 13 recite adjusting treatment, however the instant claims contains no active step of providing a treatment.  As it is written, the instant claims are limited to providing data analysis via a judicial exception, but the judicial exception is not integrated into a practical application. 
	Applicants also state the instant claims should be evaluated as a whole to determine if it amounts to something significantly more that the judicial exception.  In the instant case, the claims recite reading from storage, detecting a signature molecular information particular to a disease from the information, obtaining a biomarker from the signature molecular information, selecting a molecular information to be processed, reading the clinical information, carrying out regression analysis, generation a network structure, determining a causal relationship, and determining the molecular information to be processed as a biomarker. Each of these steps individually and in combination are limited to the judicial exception itself.  Thus, the instant claims do not recite an additional element that is significantly more than the judicial exception. While the judicial exception may have an invention concept, whether the prior art teaches the limitations of the judicial exception is not relevant for an inquiry under 35 U.S.C. §101. 
	This rejection is maintained and newly applied as necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/Primary Examiner, Art Unit 1631